PER CURIAM.
Appellee, Citizens Commercial Bank of Tallahassee, filed a complaint against appellant, Palatka Abstract and Title Guaranty, Inc., in Leon County alleging negligence and breach of contract on the part of appellant.
Citizens Commercial Bank contracted with Palatka Abstract Company to prepare an abstract of title on property situated in Putnam County. The bank alleged that Palatka Abstract negligently failed to include in the abstract of title a mortgage that was recorded concerning the property and two judgments that had previously been recorded. Defendant/appellant filed a motion to transfer venue from Leon County to Putnam County. The motion was denied, and this interlocutory appeal ensued. We affirm.
The question here involves Florida Statutes Section 47.051 which provides:
Actions against domestic corporations shall be brought only in the county where *349such corporation has, or usually keeps, an office for the transaction of its customary business, where the cause of action accrued, or where the property in litigation is located.
It is undisputed that Palatka Abstract’s place of business is located in Putnam County and that the property is also in Putnam County. Therefore, if venue is proper in Leon County the cause of action must have accrued there.
In the instant case, the last act necessary to complete the contract was delivery of the abstract to appellee in Leon County.
A cause of action on a contract accrues for venue purposes where the breach of that contract occurs, and if a contract involves performance, the breach occurs where the defaulting party failed to perform an act that it has agreed to do. (Cites omitted)
Speedling, Inc. v. Krig, 378 So.2d 57 (Fla. 2d DCA 1979). Therefore, if a breach occurred, it occurred in Leon County when Palatka Abstract delivered the allegedly deficient abstract. Accordingly, the cause of action accrued in Leon County. Appellants have shown no abuse of discretion by the trial judge below.
Therefore, the order of the trial judge is AFFIRMED.
WENTWORTH and JOANOS, JJ., and LILES, WOODIE A. (Retired), Associate Judge, concur.